DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview on 02/03/2022 with Attorney Lawrence D. Eisen.
The application has been amended as follows: 

In the Claims:

1.  (Previously Presented) A method comprising:
receiving at a server, from a plurality of Internet of Things (IoT) devices communicating over a network, data representative of external environmental factors being experienced by individual ones of the plurality of IoT devices at a predetermined location, wherein the external environmental factors include  signals transmitted by portable devices at the predetermined location;

receiving, at the server, a communication indicative that a new IoT device seeks to join the network at the predetermined location;
receiving, from the new IoT device, data representative of external environmental factors being experienced by the new IoT device;
determining that there is a discrepancy between the external environmental factors including the signals transmitted by portable devices sensed by the new IoT device and the aggregated model [[then [[when there is a discrepancy between the external environmental factors sensed by the new IoT device and the aggregated model,]] prohibiting the new IoT device from joining the network.

11.  (Previously Presented) A device comprising:
an interface unit configured to enable network communications;
a memory; and
one or more processors coupled to the interface unit and the memory, and configured to:
receive from a plurality of Internet of Things (IoT) devices communicating over a network, data representative of external environmental factors being experienced by individual ones of the plurality of IoT devices at a predetermined 
generate, using machine learning, an aggregated model of the external environmental factors being experienced by individual ones of the plurality of IoT devices at the predetermined location including correlating the signals transmitted by portable devices;
receive a communication indicative that a new IoT device seeks to join the network at the predetermined location;
receive, from the new IoT device, data representative of external environmental factors being experienced by the new IoT device;
determine that there is a discrepancy between the external environmental factors including the signals transmitted by portable devices sensed by the new IoT device and the aggregated model [[then [[when there is a discrepancy between the external environmental factors sensed by the new IoT device and the aggregated model,]] prohibit the new IoT device from joining the network.

17.  (Previously Presented) A non-transitory computer readable storage media encoded with instructions that, when executed by a processor, cause the processor to:
receive from a plurality of Internet of Things (IoT) devices communicating over a network, data representative of external environmental factors being experienced by individual ones of the plurality of IoT devices at a predetermined 
generate, using machine learning, an aggregated model of the external environmental factors being experienced by individual ones of the plurality of IoT devices at the predetermined location including correlating the signals transmitted by portable devices;
receive a communication indicative that a new IoT device seeks to join the network at the predetermined location;
receive, from the new IoT device, data representative of external environmental factors being experienced by the new IoT device;
determine that there is a discrepancy between the external environmental factors including the signals transmitted by portable devices sensed by the new IoT device and the aggregated model [[then [[when there is a discrepancy between the external environmental factors sensed by the new IoT device and the aggregated model,]] prohibit the new IoT device from joining the network.

[[End of Amendment]]


Allowable Subject Matter
In view of amended claims and further search, claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG L LAM whose telephone number is (571)272-6497.  The examiner can normally be reached on Monday -Thursday 9-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on 571-272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Dung  Lam/
Examiner, Art Unit 2646




	/LESTER G KINCAID/           Supervisory Patent Examiner, Art Unit 2646